Case 18-16549        Doc 23     Filed 11/28/18     Entered 11/28/18 15:27:51          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-16549
         Thomas L Brassard
         Leslie A Brassard
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/09/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/07/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 5.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $108,000.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-16549       Doc 23     Filed 11/28/18        Entered 11/28/18 15:27:51               Desc         Page 2
                                                    of 4



 Receipts:

        Total paid by or on behalf of the debtor                 $2,816.20
        Less amount refunded to debtor                           $1,329.63

 NET RECEIPTS:                                                                                     $1,486.57


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $0.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $160.52
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                    $160.52

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim         Principal      Int.
 Name                                  Class   Scheduled      Asserted      Allowed          Paid         Paid
 ALLY FINANCIAL                    Unsecured      2,485.00            NA              NA           0.00       0.00
 ALLY FINANCIAL                    Unsecured     11,819.00            NA              NA           0.00       0.00
 ALLY FINANCIAL                    Secured       37,494.00            NA              NA        817.97        0.00
 ALLY FINANCIAL                    Secured       25,675.00            NA              NA        508.08        0.00
 FED LOAN SERVICING                Unsecured           0.00           NA              NA           0.00       0.00
 INTERNAL REVENUE SERVICE          Priority      19,054.45            NA              NA           0.00       0.00
 AMERICREDIT/GM FINANCIAL          Unsecured           0.00           NA              NA           0.00       0.00
 ASSOCIATED RADIOLOGISTS OF JOL    Unsecured          32.56           NA              NA           0.00       0.00
 AVANT CREDIT INC                  Unsecured     12,857.00            NA              NA           0.00       0.00
 BARCLAYS BANK DELAWARE            Unsecured         619.00           NA              NA           0.00       0.00
 CAPITAL BANK                      Unsecured         140.00           NA              NA           0.00       0.00
 CDA/PONTIAC/YATIN M SHAH MDSC     Unsecured         105.00           NA              NA           0.00       0.00
 CNAC IL I115                      Unsecured           0.00           NA              NA           0.00       0.00
 COMCAST                           Unsecured         894.53           NA              NA           0.00       0.00
 COMED                             Unsecured         901.31           NA              NA           0.00       0.00
 DUPAGE MEDICAL GROUP              Unsecured         116.65           NA              NA           0.00       0.00
 EM STRATEGIES LTD                 Unsecured         162.93           NA              NA           0.00       0.00
 VISA DEPT STORE NATIONAL BANK/    Unsecured         739.00           NA              NA           0.00       0.00
 VERIZON                           Unsecured      1,006.78            NA              NA           0.00       0.00
 TARGET                            Unsecured         676.00           NA              NA           0.00       0.00
 FUTURE DIAGNOSTICS GROUP LLC      Unsecured      1,400.94            NA              NA           0.00       0.00
 ILLINOIS COLLECTION SERVICE INC   Unsecured          27.88           NA              NA           0.00       0.00
 KOHLS/CAPITAL ONE                 Unsecured         395.00           NA              NA           0.00       0.00
 LAW OFFICE JOHN KLUNK             Unsecured         400.00           NA              NA           0.00       0.00
 LINCOLN AUTOMOTIVE FINANCIAL S    Unsecured           0.00           NA              NA           0.00       0.00
 LUIRE CHILDREN                    Unsecured      1,493.46            NA              NA           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-16549      Doc 23     Filed 11/28/18        Entered 11/28/18 15:27:51                Desc       Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim        Claim         Principal       Int.
 Name                                Class    Scheduled      Asserted     Allowed          Paid          Paid
 MRS BPO/US CELLULAR              Unsecured      1,073.00            NA             NA           0.00        0.00
 MUNICIPAL COLLECTIONS OF AMER    Unsecured         337.50           NA             NA           0.00        0.00
 NAPERVILLE EAR NOSE & THROAT A   Unsecured         110.86           NA             NA           0.00        0.00
 NICOR GAS                        Unsecured         514.04           NA             NA           0.00        0.00
 ONEMAIN FINANCIAL                Unsecured      3,696.00            NA             NA           0.00        0.00
 PERSONAL FINANCE CO              Unsecured      5,024.00            NA             NA           0.00        0.00
 PERSONAL FINANCE/MARIN           Unsecured      2,793.00            NA             NA           0.00        0.00
 PREVENCE SERVICES                Unsecured          26.65           NA             NA           0.00        0.00
 RISE CREDIT                      Unsecured         365.00           NA             NA           0.00        0.00
 RMS INC                          Unsecured      4,488.10            NA             NA           0.00        0.00
 SANTANDER CONSUMER USA           Unsecured           0.00           NA             NA           0.00        0.00
 SILVER CROSS HOSPITAL            Unsecured      2,297.75            NA             NA           0.00        0.00
 STATE COLLECTION SERVICE         Unsecured      1,377.11            NA             NA           0.00        0.00
 USCB CORPORATION                 Unsecured         931.50           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                               Claim          Principal                 Interest
                                                             Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00             $0.00                   $0.00
       Mortgage Arrearage                                      $0.00             $0.00                   $0.00
       Debt Secured by Vehicle                                 $0.00         $1,326.05                   $0.00
       All Other Secured                                       $0.00             $0.00                   $0.00
 TOTAL SECURED:                                                $0.00         $1,326.05                   $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00               $0.00
        Domestic Support Ongoing                               $0.00                 $0.00               $0.00
        All Other Priority                                     $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00                 $0.00               $0.00


 Disbursements:

        Expenses of Administration                                $160.52
        Disbursements to Creditors                              $1,326.05

 TOTAL DISBURSEMENTS :                                                                           $1,486.57




UST Form 101-13-FR-S (9/1/2009)
Case 18-16549        Doc 23      Filed 11/28/18     Entered 11/28/18 15:27:51            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/20/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
